     Case 2:18-cv-10444 Document 1 Filed 12/17/18 Page 1 of 29 Page ID #:1




 1   Pierce Bainbridge Beck Price & Hecht LLP
     Carolynn Kyungwon Beck (SBN 264703)
 2   Daniel Dubin (SBN 313235)
 3   600 Wilshire Boulevard, Suite 500
     Los Angeles, California 90017-3212
 4   (213) 337-0065
 5
     Attorneys for Plaintiffs
 6
 7                 THE UNITED STATES DISTRICT COURT
 8              FOR THE CENTRAL DISTRICT OF CALIFORNIA

 9   Anita Redd, on behalf of her         Case No.
10   minor son, Russell Horning,
                                          Complaint for:
     also known as Backpack Kid;
11   and RH Performer, LLC, a
                                          1. Direct Infringement of
12   Georgia limited liability
                                             Copyright;
     company
13                                        2. Contributory Infringement
                 Plaintiffs,                 of Copyright;
14
                                          3. Violation of the Right of
15         v.                                Publicity under California
16                                           Common Law;
     Epic Games, Inc., a North
                                          4. Violation of the Right of
17   Carolina corporation; and
                                             Publicity under Cal. Civ.
     Does 1 through 50, inclusive,
18                                           Code § 3344;
                 Defendants.              5. Unfair Competition under
19
                                             Cal. Bus. & Prof. Code §
20                                           17200, et seq.;
21                                        6. False Designation of Origin
                                             under 15 U.S.C. § 1125(a);
22                                        7. Trademark Infringement
23                                           under California Common
                                             Law;
24                                        8. Trademark Infringement
25                                           under 15 U.S.C. § 1125(a);
                                          9. Trademark Dilution under
26
                                             15 U.S.C. § 1125(c)
27
28                                        Demand for Jury Trial

                                    Complaint
     Case 2:18-cv-10444 Document 1 Filed 12/17/18 Page 2 of 29 Page ID #:2




 1       Plaintiffs Anita Redd, on behalf of her minor son, Russell Horning,
 2   also known as Backpack Kid (“Backpack Kid”), and RH Performer, LLC
 3   (collectively referred to as “Plaintiffs”), by and through their
 4   undersigned counsel, assert the following claims against Defendant
 5   Epic Games, Inc. (“Epic”) and Does 1 through 50 (collectively referred
 6   to as “Defendants”), and alleges as follows:
 7                             I.    OVERVIEW
 8              Through its unauthorized misappropriation of Backpack
 9   Kid’s highly popular signature dance, the “Floss,” in its smash-hit,
10   violent video game, Fortnite Battle Royale (“Fortnite”), Epic has
11   unfairly profited from exploiting Backpack Kid’s protected creative
12   expression, likeness, and Plaintiffs’ trademark without consent or
13   authorization.
14              Backpack Kid is a professional performer, who created the
15   Floss dance in 2016, which exploded in popularity following his
16   performance of the dance on Saturday Night Live on May 20, 2017,
17   alongside Katy Perry. The Floss is now inextricably linked to Backpack
18   Kid and has continued to be a part of his celebrity persona.
19              Defendants capitalized on Backpack Kid’s celebrity and the
20   Floss’s popularity, particularly with its younger fans, by selling the
21   Floss as an in-game purchase in Fortnite as the “Floss” emote, which
22   players can buy to customize their avatars for use in the game.
23   Defendants did not credit Backpack Kid nor seek Plaintiffs’ consent to
24   use, display, reproduce, sell, or create a derivative work based upon
25   Backpack Kid’s Floss dance or likeness in Fortnite. Defendants also did
26   not seek Plaintiffs’ consent to use the term “Floss” as the name for the
27   emotes.
28
                                      –1–
                                    Complaint
     Case 2:18-cv-10444 Document 1 Filed 12/17/18 Page 3 of 29 Page ID #:3




 1               Since being released in or around September 2017, Fortnite
 2   has become among the most popular video games ever with sales far in
 3   excess of $1 billion. Indeed, Fortnite made approximately $318 million
 4   in May 2018 alone, the “biggest month ever for a video game.” As a free-
 5   to-play game, Fortnite derives its sales from in-game purchases. Epic
 6   cannot profit from Backpack Kid’s hard-earned fame by its
 7   misappropriation of the Floss or Backpack Kid’s likeness. Epic cannot
 8   increase the value of its main product by faking endorsements by
 9   celebrities. Plaintiffs seeks injunctive relief and damages, including,
10   but not limited to, Plaintiffs’ profits attributed to its misappropriation
11   of the Floss and Backpack Kid’s likeness.
12                          II.   THE PARTIES
13               Russell Horning resides in Lawrenceville, Georgia. He is
14   better known as the performer, Backpack Kid.
15               Anita Redd, who brings this lawsuit on behalf of Backpack
16   Kid, is Backpack Kid’s mother. Redd also resides in Lawrenceville,
17   Georgia.
18               RH Performer, LLC is a Georgia limited liability company
19   with its principal place of business at 745 Dean Way, Lawrenceville, GA
20   30044.     RH Performer, LLC submitted applications for copyright
21   registrations for the Floss dance.
22               Epic is a North Carolina business corporation with its
23   principal place of business at 620 Crossroads Boulevard, Cary, NC
24   27518. Epic is the creator and developer of the Fortnite video game
25   franchise, which was first released in July 2017.
26               The true names and identities of the defendants herein sued
27   as Does 1 through 50, inclusive, are unknown to Plaintiffs, who
28   therefore sue those defendants by such fictitious names. When the true
                                    –2–
                                  Complaint
      Case 2:18-cv-10444 Document 1 Filed 12/17/18 Page 4 of 29 Page ID #:4




 1   names of those defendants have been ascertained, Plaintiffs will amend
 2   this complaint accordingly. Each of the defendants aided and abetted
 3   and is responsible in some manner for the occurrences herein alleged,
 4   and Plaintiff’s injuries were proximately caused thereby.
 5               At all times herein mentioned, each of the defendants was
 6   acting as an agent, servant, employee or representative of defendants,
 7   and, in doing the things alleged in this Complaint, was acting within
 8   the course and scope of that agency, service, employment, or joint
 9   venture.
10        III. SUBJECT MATTER JURISDICTION AND
11                                   VENUE
12               The Court has subject matter jurisdiction over this action
13   pursuant to 28 U.S.C. § 1331 (federal question), 28 U.S.C. § 1332
14   (diversity), and 28 U.S.C. § 1367 (supplemental jurisdiction).
15               Venue is proper in this District under A) 28 U.S.C. §
16   1391(b)(2) (federal question jurisdiction), because a substantial part of
17   the events or omissions giving rise to the claim occurred in this District;
18   and B) 28 U.S.C. §§ 1391(b)(1) and (c) (personal jurisdiction), because
19   all defendants are subject to personal jurisdiction in this State and at
20   least one in this District.
21                    IV.FACTUAL BACKGROUND
22               Backpack Kid and the Creation of the Floss
23               Raised in the city of Lawrenceville, Georgia, Backpack Kid
24   began gaining popularity in 2016 for posting videos of himself dancing
25   on Instagram. Backpack Kid exploded in popularity after the world-
26   famous singer, Rihanna, posted one of his videos; Backpack Kid gained
27   55,000 followers on Instagram in two days after the Rihanna post.
28
                                     –3–
                                   Complaint
         Case 2:18-cv-10444 Document 1 Filed 12/17/18 Page 5 of 29 Page ID #:5




 1                 After obtaining widespread notoriety, Backpack Kid
 2   continued to post videos of himself dancing on Instagram. As part of
 3   his dances, Backpack Kid included his signature move that he originally
 4   called “The Russell.” Indeed, most of Backpack Kid’s videos included
 5   Backpack Kid performing The Russell either by himself or with others.
 6                 Backpack Kid’s popularity further increased after his May
 7   20, 2017 Saturday Night Live performance with Katy Perry where he
 8   performed his signature dance. Katy Perry has stated that she invited
 9   Backpack Kid to perform with her after discovering Backpack Kid’s
10   popular Instagram page. Fans began referring to Backpack Kid by his
11   moniker after the Saturday Night Live performance because he
12   performed the dance while wearing a backpack.
13                 Backpack Kid also performed his signature dance in Katy
14   Perry’s 2017 “Swish Swish” music video, which was posted to YouTube
15   on August 24, 2017.1 At the time of this filing, the Swish Swish music
16   video has over 508 million views on YouTube.
17                 Since its creation in 2016 and its rise to fame soon after,
18   Backpack Kid’s dance maintained its popularity. Videos of the dance,
19   now known as the “Floss” or “Flossing,” gained widespread recognition
20   and notoriety, particularly on social media. Hundreds of thousands of
21   fans, including celebrities and athletes, have posted videos of
22   themselves Flossing on social media.             Sine the Floss’s creation,
23   Backpack Kid has used and continues to successfully use the Floss
24   commercially.
25                 The Floss has become synonymous with Backpack Kid, who
26   is unanimously credited with creating the dance. Backpack Kid is
27
28   1   The video can be found at https://www.youtube.com/watch?v=iGk5fR-t5AU.
                                       –4–
                                     Complaint
     Case 2:18-cv-10444 Document 1 Filed 12/17/18 Page 6 of 29 Page ID #:6




 1   constantly inundated with requests to perform the Floss; he has
 2   performed it on numerous occasions at the behest of both the public and
 3   celebrities, including at schools, companies, and other locations around
 4   the world. Accordingly, the Floss is a part of Backpack Kid’s celebrity
 5   identity and the dance’s unique movements readily evoke a connection
 6   to Backpack Kid. Plaintiffs also have copyrights in the Floss dance and
 7   trademark rights in the “Floss” and “Backpack Kid.”
 8              Fortnite: The Most Popular Video Game Ever
 9              Even prior to releasing Fortnite, which would become among
10   the most popular and successful video games ever, Epic had already
11   developed two popular video game franchises: Unreal and Gears of
12   War. Since releasing the first Gears of War game in 2006, Epic released
13   several subsequent Gears of War video games, and the franchise has
14   made has made over $1 billion in total sales.
15              In or around 2011, following the release of the third Gears
16   of War installment, Fortnite began from an Epic internal video game
17   “hackathon,” a gathering of Epic developers to brainstorm ideas and
18   create games in a short period. Although the Fortnite game was not
19   developed during the hackathon, the idea to merge building games (i.e.,
20   Minecraft) and shooter games (i.e., Gears of War or Call of Duty)
21   emerged during the hackathon.
22              In or around July 2017, Epic released the initial version of
23   Fortnite as a paid early-access video game. However, by September
24   2017, after PlayerUnknown’s Battlegrounds—a game which occupied
25   the same “battle royale” genre as Fortnite—became a worldwide
26   success, Epic released Fortnite Battle Royale, a free-to-play battle
27   royale third person shooting game on the Windows, macOS, PlayStation
28   4 and Xbox One platforms. Epic subsequently released Fortnite on the
                                   –5–
                                 Complaint
     Case 2:18-cv-10444 Document 1 Filed 12/17/18 Page 7 of 29 Page ID #:7




 1   iOS, Nintendo and Android platforms on April 2, 2018, June 12, 2018,
 2   and August 9, 2018, respectively.
 3              Similar    to   PlayerUnknown’s     Battlegrounds,     Fortnite
 4   utilizes the battle royale format where up to 100 players, alone, in pairs,
 5   or in groups, compete to be the last player or group alive. Indeed,
 6   similar to Battlegrounds and Gears of War, Fortnite features the use of
 7   weapons and violence, that players use to eliminate the competition by
 8   attacking and shooting them.
 9              As a free-to-play video game, Epic allows players to
10   download and play Fortnite for free. Fortnite is supported by in-game
11   transactions where players can purchase virtual currency, called
12   “Vinderbucks” or “V-Bucks.”      The players in turn use V-Bucks to
13   purchase customizations for their in-game avatars, including new
14   characters, pickaxe modifications, glider skins, clothes, and emotes
15   (dances or movements). Fortnite also sells “Battle Passes” or additional
16   levels that allow you to unlock skins, gliders, and emotes unique to that
17   Pass. Fortnite offers four pricing levels for purchasing V-Bucks:
18              1) 1,000 V-Bucks for $9.99;
19              2) 2,500 (+300 Bonus) V-Bucks for $24.99;
20              3) 6,000 (+1,500 Bonus) V-Bucks for $59.99; or
21              4) 10,000 (+3,500 Bonus) V-Bucks for $99.99.
22              There are four types of emotes: common emotes, uncommon
23   emotes, rare emotes, and epic emotes. The rarer the emote, the more
24   expensive or harder it is to obtain. Uncommon emotes cost 200 V-
25   Bucks. Rare emotes cost 500 V-Bucks. And Epic emotes cost 800 V-
26   Bucks.
27              To start, Fortnite provides each player with the Dance
28   Moves emote, a common emote, for no compensation. Players can then
                                    –6–
                                  Complaint
     Case 2:18-cv-10444 Document 1 Filed 12/17/18 Page 8 of 29 Page ID #:8




 1   obtain other emotes by purchasing and playing additional levels in
 2   Battle Passes (950 V-Bucks each) that come with emotes unique to that
 3   Pass, or by purchasing certain emotes directly with V-Bucks. On some
 4   occasions, Fortnite sells Battle Pass emotes directly, without requiring
 5   the player to purchase the Battle Pass.
 6              Emotes are incredibly popular and are fundamental to
 7   Fortnite’s success. Players purchase emotes, alongside clothing and
 8   skins, to personalize their Fortnite experience.      Emotes have also
 9   become popular outside Fortnite. Professional athletes in soccer and
10   other sports have based their celebrations on Fortnite emotes. Young
11   adults, teenagers, and kids also post videos of themselves on YouTube
12   and social media performing emotes under various hashtags, including
13   #fortnitedance or #fortnitevideos.
14              Upon information and belief, Epic creates emotes by copying
15   and coding dances and movements directly from popular videos, movies,
16   and television shows without consent. Epic does so by coding still
17   frames of the source material.
18              Epic has copied the dances and movements of numerous
19   performers, including, for example, the dance from the 2004 Snoop Dogg
20   music video, “Drop It Like It’s Hot” (named the “Tidy” emote), Alfonso
21   Ribeiro’s performance of his famous dance on The Fresh Prince of Bel-
22   Air television show (named the “Fresh” emote), the dance performed by
23   Will Smith on the same television show (named the “Rambunctious”
24   emote), the dance in Marlon Webb’s popular “Band of the Bold” video
25   (named the “Best Mates” emote), Donald Faison’s signature dance seen
26   on the NBC television show Scrubs (named the “Dance Moves” emote),
27   and 2 Milly’s “Milly Rock” dance (named the “Swipe It” emote).
28
                                   –7–
                                 Complaint
     Case 2:18-cv-10444 Document 1 Filed 12/17/18 Page 9 of 29 Page ID #:9




 1               Moreover, Epic also misappropriated other popular dances,
 2   including Backpack Kid’s Floss dance. Upon information and belief,
 3   Epic did not seek consent or authorization to use any of these
 4   movements or dances.
 5               Soon after its release, Fortnite became an international
 6   phenomenon. The game eclipsed 10 million players merely two weeks
 7   after its release; 125 million players by July 2018. In November 2018,
 8   Bloomberg announced that Fortnite had 200 million player accounts
 9   across all platforms.
10               Fortnite’s popularity has translated into record sales for
11   Epic.   Analysts have estimated that since its release, Fortnite has
12   generated between $1 billion to $2 billion in revenue through in-game
13   purchases such as emotes. In May 2018, Fortnite broke its own record
14   by generating approximately $318 million in revenue, the biggest
15   month ever for a video game. In fact, nearly 80 million people played
16   Fortnite in August 2018. Because of Fortnite’s success, Epic’s estimated
17   valuation rose from about $825 million to about $5 billion. Bloomberg
18   estimates that Epic’s valuation could grow to $8.5 billion by 2018’s end.
19               Upon information and belief, Epic will likely continue
20   adding popular emotes to Fortnite without the artists’ or creators’
21   consent or approval to attract more players and add to its ever-growing
22   revenue.
23               Fortnite’s Unauthorized Use of the Floss
24               On December 14, 2017, Fortnite released its Season 2 Battle
25   Pass.      Players could purchase the Battle Pass, alongside its
26   accompanying emotes and other customizations, for the regular price of
27   950 V-Bucks. As part of the Season 2 Pass, Fortnite offered a new rare
28   emote that it called “Floss.” According to Fortnite, players can obtain
                                   –8–
                                 Complaint
     Case 2:18-cv-10444 Document 1 Filed 12/17/18 Page 10 of 29 Page ID #:10




 1   the Floss emote as a reward from Tier 49 of the Season 2 Battle Pass.
 2   Also, on certain occasions, Fortnite sold the Floss emote separately for
 3   500 V-Bucks.
 4              As the name indicates, the Floss emote is identical to
 5   Backpack Kid’s Floss dance. If obtained or purchased, the Fortnite
 6   player’s avatar can perform the dance during Fortnite gameplay. The
 7   reaction from many players worldwide was immediate recognition of the
 8   emote as embodying the Floss while others likely believed it was Epic’s
 9   original creation.
10              Upon information and belief, Epic intentionally developed
11   the Floss emote to exploit Backpack Kid performing the Floss. In fact,
12   players had asked for it by name in various online forums relating to
13   Fortnite. Epic did not seek to obtain Plaintiffs’ authorization or consent
14   for its use of Backpack Kid’s likeness and the Floss.
15              Moreover, Plaintiffs did not give Epic express or implied
16   consent for its use of Backpack Kid’s likeness and the Floss. Epic also
17   did not compensate Plaintiffs for its use of Backpack Kid’s likeness and
18   the Floss for the Floss emote.
19              Upon information and belief, Epic added the Floss emote to
20   intentionally exploit the popularity of Backpack Kid and the Floss
21   dance without providing Plaintiffs any form of compensation.
22              Epic profited from its improper misappropriation of the
23   Floss and Backpack Kid’s likeness by, inter alia:          1) selling the
24   infringing Floss emote directly to players; 2) selling the Season 2 Battle
25   Pass that contains the Floss emote; 3) advertising the Floss emote to
26   attract additional players, including Backpack Kid’s fans or those
27   persons familiar with the Floss to play Fortnite and make in-game
28   purchases; 4) staying relevant to its current players to incentivize those
                                    –9–
                                  Complaint
     Case 2:18-cv-10444 Document 1 Filed 12/17/18 Page 11 of 29 Page ID #:11




 1   players to continue playing Fortnite; 5) impliedly representing that
 2   Backpack Kid consented to Epic’s use of his likeness; 6) erroneously
 3   cause the association of the Floss with the Fortnite; 7) creating the false
 4   impression that Backpack Kid endorsed Fortnite; and 8) inducing
 5   and/or contributing to Fortnite players’ avatars performing the Floss
 6   dance.
 7              Upon information and belief, Epic uses the Floss, and other
 8   dances, to create the false impression that Epic started these dances
 9   and crazes or that the artist who created them is endorsing the game.
10   Indeed, players have posted thousands of videos of themselves
11   performing the “Floss” emote without crediting Backpack Kid as the
12   dance’s creator and owner. Accordingly, upon information and belief,
13   Epic actively and knowingly directs, causes, induces, and encourages
14   others, including, but not limited to, its players, designers, suppliers,
15   distributors, resellers, software developers, and repair providers, to
16   misappropriate Backpack Kid’s likeness and the Floss dance.
17              Prominent artists, including Chancelor Johnathan Bennett,
18   known as Chance the Rapper, and Terrence Ferguson, known as 2
19   Milly, have also publicly disapproved of Epic’s practices, and advocated
20   for Epic sharing profits with the artists that created these dances.
21              Epic made a fortune from unlawfully and unfairly
22   misappropriating Backpack Kid’s and other artists’ creative expression
23   and likeness without crediting or compensating these artists. Plaintiffs
24   thus bring this lawsuit to prevent Fortnite from further using Backpack
25   Kid’s likeness and the Floss, and to recover the profits rightfully owed
26   to them.
27
28
                                    – 10 –
                                  Complaint
     Case 2:18-cv-10444 Document 1 Filed 12/17/18 Page 12 of 29 Page ID #:12




 1                     FIRST CAUSE OF ACTION
 2   (For Direct Infringement of Copyright Against All Defendants)
 3              Plaintiffs hereby repeat and reallege the allegations set
 4   forth in paragraphs 1 through 41 above, as though fully set forth herein
 5              On May 20, 2017, after previously obtaining widespread
 6   notoriety for his Instagram dance videos, Backpack Kid and his Floss
 7   dance exploded in popularity after he performed the Floss on Saturday
 8   Night Live with Katy Perry. Backpack Kid also performed The Floss in
 9   Katy Perry’s 2017 “Swish Swish” music video, which was posted to
10   YouTube.
11              Backpack Kid is the undisputed creator of the wildly popular
12   and immediately recognizable Floss Dance.          Backpack Kid’s 2016
13   Instagram videos depicting R.H performing the Floss are the original
14   depictions of the Floss or Flossing.
15              Plaintiffs are in the process of registering the Floss with the
16   United States Copyright Office. On July 30, 2018 and October 22, 2018,
17   Plaintiffs submitted applications for copyright registrations, which
18   were assigned Copyright Office case numbers 1-6803798591 and 1-
19   7053827951, respectively.
20              Defendants have infringed and continue to infringe
21   Plaintiffs’ copyrights in the Floss by selling the Floss emote as an in-
22   game purchase, under the name “Floss” that, if purchased, a player can
23   use to make his or her avatar perform during Fortnite gameplay;
24   substantially copying the Floss in digital form to the Fortnite game;
25   advertising the Floss in its promotional materials; and creating the
26   Floss emote as a derivative work of the Floss.
27
28
                                    – 11 –
                                  Complaint
     Case 2:18-cv-10444 Document 1 Filed 12/17/18 Page 13 of 29 Page ID #:13




 1               Defendants did not seek to obtain Plaintiffs’ permission for
 2   use of the Floss for the Floss emote. Nor have Defendants compensated
 3   or credited Backpack Kid for their use of the Floss.
 4               Moreover, Defendants actively and knowingly directed,
 5   caused, induced, and encouraged others, including, but not limited to,
 6   its players, designers, suppliers, distributors, resellers, software
 7   developers, and repair providers, to misappropriate Backpack Kid’s
 8   likeness and the Floss.
 9               Defendants’ acts of infringement have been willful,
10   intentional, and purposeful, in disregard of and with indifference to
11   Plaintiffs’ rights.
12               Defendants’ willful and continued unauthorized use of the
13   Floss has caused and will continue to cause confusion and mistaken
14   belief by leading the public to erroneously associate the Floss with
15   Fortnite in violation of 17 U.S.C. §§ 101 et seq.
16               As a result of Defendants’ conduct, Plaintiffs have been
17   damaged by being precluded from receiving their rightful share of the
18   profits earned by Epic for its improper and unlicensed use of Plaintiffs’
19   exclusive copyrights in the Floss in Fortnite.
20               Plaintiffs are entitled to permanent injunctive relief
21   preventing Defendants, and their officers, agents, and employees, and
22   all related persons from further using the Floss and engaging in other
23   acts in violation of Copyright law.
24               As    a   direct   and    proximate   result   of   Defendants’
25   infringement of Plaintiffs’ copyrights and exclusive rights under
26   copyright, Plaintiffs are also entitled to recover damages, including
27   attorneys’ fees, and any profits obtained by Defendants as a result of
28
                                      – 12 –
                                    Complaint
     Case 2:18-cv-10444 Document 1 Filed 12/17/18 Page 14 of 29 Page ID #:14




 1   the infringements alleged above, in an amount according to proof to be
 2   determined at the time of trial.
 3                In doing the acts herein alleged, Defendants acted
 4   fraudulently, willfully, and with malice, and Plaintiffs are therefore
 5   entitled to punitive damages according to proof at the time of trial.
 6                        SECOND CAUSE OF ACTION
 7      (For Contributory Infringement of Copyright Against All
 8                                    Defendants)
 9                Plaintiffs hereby repeat and reallege the allegations set
10   forth in paragraphs 1 through 54 above, as though fully set forth herein.
11                Plaintiffs are in the process of registering the Floss with the
12   United States Copyright Office. On July 30, 2018 and October 22, 2018,
13   Plaintiffs submitted applications for copyright registrations, which
14   were assigned Copyright Office case numbers 1-6803798591 and 1-
15   7053827951, respectively.
16                Defendants have infringed and continue to infringe
17   Plaintiffs’ copyrights in the Floss by selling the Floss emote as an in-
18   game purchase, under the name “Floss” that, if purchased, a player can
19   use to make his or her avatar perform during Fortnite gameplay;
20   substantially copying the Floss in digital form to the Fortnite game;
21   advertising the Floss in its promotional materials; and creating the
22   Floss emote as a derivative work of the Floss.
23                By providing the Floss emote necessary for its players to
24   commit direct copyright infringement, Defendants have and continue to
25   materially    contribute    to    the   unauthorized   reproductions      and
26   distributions by its players of the Floss.
27
28
                                        – 13 –
                                      Complaint
     Case 2:18-cv-10444 Document 1 Filed 12/17/18 Page 15 of 29 Page ID #:15




 1               Defendants did not seek to obtain Plaintiffs’ permission for
 2   its use of the Floss for the Floss emote.           Nor have Defendants
 3   compensated or credited Backpack Kid for their use of the Floss.
 4               Moreover, Defendants actively and knowingly directed,
 5   caused, induced, and encouraged others, including, but not limited to,
 6   its players, designers, suppliers, distributors, resellers, software
 7   developers, and repair providers, to misappropriate Backpack Kid’s
 8   likeness and the Floss.
 9               Defendants’ acts of infringement have been willful,
10   intentional, and purposeful, in disregard of and with indifference to
11   Plaintiffs’ rights.
12               Defendants’ willful and continued unauthorized use of the
13   Floss has caused and will continue to cause confusion and mistaken
14   belief by leading the public to erroneously associate the Floss with
15   Fortnite in violation of 17 U.S.C. §§ 101 et seq.
16               As a result of Defendants’ conduct, Plaintiffs have been
17   damaged by being precluded from receiving his rightful share of the
18   profits earned by Epic for its improper and unlicensed use of Plaintiffs’
19   exclusive copyrights in the Floss in Fortnite.
20               Defendants’ conduct is causing and, unless enjoined and
21   restrained by this Court, will continue to cause Plaintiffs great and
22   irreparable injury that cannot be compensated or measured in money.
23   Plaintiffs have no adequate remedy at law. Pursuant to 17 U.S.C. §
24   502, Plaintiffs are entitled to injunctive relief, prohibiting further
25   contributory infringements of Plaintiffs’ copyrights.
26               As    a   direct   and   proximate   result   of   Defendants’
27   infringement of Plaintiffs’ copyrights and exclusive rights under
28   copyright, Plaintiffs are also entitled to recover damages, including
                                      – 14 –
                                    Complaint
     Case 2:18-cv-10444 Document 1 Filed 12/17/18 Page 16 of 29 Page ID #:16




 1   attorneys’ fees, and any profits obtained by Defendants as a result of
 2   the infringements alleged above, in an amount according to proof to be
 3   determined at the time of trial.
 4              In doing the acts herein alleged, Defendants acted
 5   fraudulently, willfully, and with malice, and Plaintiffs are therefore
 6   entitled to punitive damages according to proof at the time of trial.
 7                        THIRD CAUSE OF ACTION
 8       (For Violation of the Right of Publicity Under California
 9                  Common Law Against All Defendants)
10              Plaintiffs hereby repeat and reallege the allegations set
11   forth in paragraphs 1 through 66, above, as though fully set forth
12   herein.
13              Through their use of the Floss as an in-game dance emote
14   that can be purchased as the emote of the same name, Defendants
15   misappropriated Backpack Kid’s identity.          The Floss emote depicts
16   Backpack Kid performing the Floss.
17              Upon information and belief, Defendants created the Floss
18   emote by capturing and digitally copying Backpack Kid performing the
19   Floss. Defendants then utilized the digital copy to create code that, if
20   purchased, allows player avatars to perform the Floss.
21              Defendants did not seek or obtain Plaintiffs’ authorization
22   or consent for its use of Backpack Kid’s likeness or the Floss for the
23   Floss emote. Nor have Defendants compensated or credited Backpack
24   Kid for their use of his likeness or the Floss.
25              Defendants used Backpack Kid’s likeness and the Floss to
26   generate significant wealth by: 1) selling the infringing Floss emote
27   directly to players; 2) advertising the Floss emote to attract additional
28   players, including Backpack Kid’s fans or those persons familiar with
                                    – 15 –
                                  Complaint
     Case 2:18-cv-10444 Document 1 Filed 12/17/18 Page 17 of 29 Page ID #:17




 1   the Floss to play Fortnite and make in-game purchases; 3) using
 2   Backpack Kid’s fame to stay relevant to its current players to
 3   incentivize those players to continue playing Fortnite; 4) impliedly
 4   representing that Backpack Kid consented to Epic’s use of his likeness;
 5   5) intentionally causing the erroneous public association between the
 6   Floss and Fortnite; 6) creating the false impression that Backpack Kid
 7   endorsed Fortnite; and 7) inducing and/or contributing to the
 8   performance and misattribution of the Floss by others.
 9              As a performance artist, Backpack Kid exploits his identity
10   by performing in shows, events, and with the media. Backpack Kid was
11   damaged by Defendants’ conduct as he was prevented from reaping the
12   profits of licensing his likeness or the Floss to Defendants.
13              Defendants’ conduct caused and will continue to cause
14   confusion and mistaken belief by leading the public to erroneously
15   believe that Backpack Kid consented to the use of his likeness or the
16   Floss in the Fortnite game.
17              Plaintiffs are entitled to permanent injunctive relief
18   preventing Defendants, and their officers, agents, and employees, and
19   all related persons from further using Backpack Kid’s likeness or the
20   Floss.
21              Plaintiffs are also entitled to recover damages, including any
22   profits obtained by Defendants as a result of the infringements alleged
23   above, in an amount according to proof to be determined at the time of
24   trial.
25
26
27
28
                                     – 16 –
                                   Complaint
     Case 2:18-cv-10444 Document 1 Filed 12/17/18 Page 18 of 29 Page ID #:18




 1                   FOURTH CAUSE OF ACTION
 2   (For Violation of the Right of Publicity Under Cal. Civ. Code §
 3                       3344 Against All Defendants)
 4              Plaintiffs hereby repeat and reallege the allegations set
 5   forth in paragraphs 1 through 75, above, as though fully set forth
 6   herein.
 7              Through their use of the Floss as an in-game dance emote
 8   that can be purchased as the emote of the same name, Defendants
 9   misappropriated Backpack Kid’s identity.          The Floss emote depicts
10   Backpack Kid performing the Floss.
11              Upon information and belief, Defendants created the Floss
12   emote by capturing and digitally copying Backpack Kid performing the
13   Floss. Defendants then utilized the digital copy to create code that, if
14   purchased, allows player avatars to perform the Floss.
15              Defendants did not seek or obtain Plaintiffs’ authorization
16   or consent for its use of Backpack Kid’s likeness or the Floss for the
17   Floss emote. Nor have Defendants compensated or credited Backpack
18   Kid for their use of his likeness or the Floss.
19              Defendants used Backpack Kid’s likeness and the Floss to
20   generate significant wealth by: 1) selling the infringing Floss emote
21   directly to players; 2) advertising the Floss emote to attract additional
22   players, including Backpack Kid’s fans or those persons familiar with
23   the Floss to play Fortnite and make in-game purchases; 3) using
24   Backpack Kid’s fame to stay relevant to its current players to
25   incentivize those players to continue playing Fortnite; 4) impliedly
26   representing that Backpack Kid consented to Epic’s use of his likeness;
27   5) intentionally causing the erroneous public association between the
28   Floss and Fortnite; 6) creating the false impression that Backpack Kid
                                    – 17 –
                                  Complaint
     Case 2:18-cv-10444 Document 1 Filed 12/17/18 Page 19 of 29 Page ID #:19




 1   endorsed Fortnite; and 7) inducing and/or contributing to the
 2   performance and misattribution of the Floss by others.
 3              As a performance artist, Backpack Kid exploits his identity
 4   by performing in shows, events, and with the media. Backpack Kid was
 5   damaged by Defendants’ conduct as he was prevented from reaping the
 6   profits of licensing his likeness or the Floss to Defendants.
 7              Defendants’ conduct caused and will continue to cause
 8   confusion and mistaken belief by leading the public to erroneously
 9   believe that Backpack Kid consented to the use of his likeness or the
10   Floss in the Fortnite game.
11              Plaintiffs are entitled to permanent injunctive relief
12   preventing Defendants, and their officers, agents, and employees, and
13   all related persons from further using Backpack Kid’s likeness or the
14   Floss.
15              Plaintiffs are also entitled to recover damages, including any
16   profits obtained by Defendants as a result of the infringements alleged
17   above, in an amount according to proof to be determined at the time of
18   trial.
19                     FIFTH CAUSE OF ACTION
20      (Unfair Competition Under Cal. Bus. & Prof. Code § 17200)
21              Plaintiffs hereby repeat and reallege the allegations set
22   forth in paragraphs 1 through 84, above, as though fully set forth
23   herein.
24              By misappropriating Backpack Kid’s likeness and the Floss
25   through the creation of the Floss emote, Defendants have engaged in
26   business acts or practices that constitute unfair competition in violation
27   of Cal. Bus. & Prof. Code. § 17200.
28
                                     – 18 –
                                   Complaint
     Case 2:18-cv-10444 Document 1 Filed 12/17/18 Page 20 of 29 Page ID #:20




 1              As a result of Defendants’ violations, Defendants have
 2   unjustly enriched themselves by: 1) selling the infringing Floss emote
 3   directly to players; 2) advertising the Floss emote to attract additional
 4   players, including Backpack Kid’s fans or those persons familiar with
 5   the Floss to play Fortnite and make in-game purchases; 3) using
 6   Backpack Kid’s fame to stay relevant to its current players to
 7   incentivize those players to continue playing Fortnite; 4) impliedly
 8   representing that Backpack Kid consented to Epic’s use of his likeness;
 9   5) intentionally causing the erroneous public association between the
10   Floss and Fortnite; 6) creating the false impression that Backpack Kid
11   endorsed Fortnite; and 7) inducing and/or contributing to the
12   performance and misattribution of the Floss by others.
13              Plaintiffs have been damaged by Defendants’ conduct as
14   Plaintiffs were prevented from reaping the profits of licensing Backpack
15   Kid’s likeness or the Floss to Defendants.
16              Plaintiffs are entitled to permanent injunctive relief
17   preventing Defendants, and their officers, agents, and employees, and
18   all related persons from further using Backpack Kid’s likeness and
19   Plaintiffs’ trademark in the Backpack Kid name and copyright in the
20   Floss dance.
21              Plaintiffs are also entitled to recover damages, including any
22   profits obtained by Defendants as a result of the infringements alleged
23   above, in an amount according to proof to be determined at the time of
24   trial.
25                     SIXTH CAUSE OF ACTION
26        (False Designation of Origin Under 15 U.S.C. § 1125(a))
27              Plaintiffs hereby repeat and reallege the allegations set
28   forth in paragraphs 1 through 90 above, as though fully set forth herein.
                                    – 19 –
                                  Complaint
     Case 2:18-cv-10444 Document 1 Filed 12/17/18 Page 21 of 29 Page ID #:21




 1              Since creating the Floss and performing it on Saturday
 2   Night Live, Backpack Kid’s Floss dance has exploded in popularity. The
 3   Floss has become synonymous with Backpack Kid, who is unanimously
 4   credited with creating the dance.           Backpack Kid has also been
 5   interviewed several times about the creation of the Floss and how to
 6   properly perform it. Accordingly, the Floss is a part of Backpack Kid’s
 7   identity and the dance’s unique movements readily evoke imagery of
 8   Backpack Kid’s popular Instagram videos and famous Saturday Night
 9   Live performance.
10              In Fortnite, players can have their characters perform the
11   Floss within the game. In fact, the in-game dance is also named Floss.
12   Through Defendants’ unauthorized use of the “Floss” name and dance
13   in Fortnite, Defendants have misappropriated Backpack Kid’s likeness,
14   copyright and trademark.
15              Moreover,     Plaintiffs   are     damaged    by   Defendants’
16   exploitation of the Floss and Backpack Kid’s likeness through 1) selling
17   the infringing Floss emote directly to players; 2) advertising the Floss
18   emote to attract additional players, including Backpack Kid’s fans or
19   those persons familiar with the Floss to play Fortnite and make in-game
20   purchases; 3) using Backpack Kid’s fame to stay relevant to its current
21   players to incentivize those players to continue playing Fortnite; 4)
22   impliedly representing that Backpack Kid consented to Epic’s use of his
23   likeness; 5) intentionally causing the erroneous public association
24   between the Floss and Fortnite; 6) creating the false impression that
25   Backpack Kid endorsed Fortnite; and 7) inducing and/or contributing to
26   the performance and misattribution of the Floss by others.
27
28
                                    – 20 –
                                  Complaint
     Case 2:18-cv-10444 Document 1 Filed 12/17/18 Page 22 of 29 Page ID #:22




 1              As a result of Defendants’ conduct, Plaintiffs have been
 2   damaged by being precluded from receiving his rightful share of the
 3   profits from selling or licensing the Floss name and dance.
 4              Moreover, Plaintiffs were damaged by Defendants’ conduct
 5   as they were prevented from reaping the profits of licensing the Floss
 6   name and dance to Defendants for commercial gain.
 7              Plaintiffs are entitled to permanent injunctive relief
 8   preventing Defendants, and their officers, agents, and employees, and
 9   all related persons from further using the Floss name and dance.
10              Plaintiffs are also entitled to recover damages, including any
11   profits obtained by Defendants as a result of the infringements alleged
12   above, in an amount according to proof to be determined at the time of
13   trial.
14                  SEVENTH CAUSE OF ACTION
15      (Trademark Infringement Under California Common Law)
16              Plaintiffs hereby repeat and reallege the allegations set
17   forth in paragraphs 1 through 98, above, as though fully set forth
18   herein.
19              Since Backpack Kid’s creation of the Floss in 2016 and its
20   rise to fame soon after, the Floss exploded in popularity. Consequently,
21   the public has identified the dance as the Floss. Accordingly, since
22   2016, Backpack Kid has used, and thereby owns common law
23   trademark rights in the Floss.
24              The    Floss   name     is   distinctive   and   has   acquired
25   distinctiveness through Backpack Kid’s continuous and widespread use
26   of the Floss name and dance in performances and videos in the United
27   States and worldwide.
28
                                    – 21 –
                                  Complaint
     Case 2:18-cv-10444 Document 1 Filed 12/17/18 Page 23 of 29 Page ID #:23




 1              In Fortnite, players can have their characters perform the
 2   dance within the game. In fact, the in-game dance is also named the
 3   Floss. Through Defendants’ unauthorized use of the “Floss” name and
 4   dance in Fortnite, Defendants have misappropriated Plaintiffs’
 5   trademark.
 6              Moreover, Plaintiffs damaged by Defendants’ exploitation of
 7   the Floss name through 1) selling the infringing Floss emote directly to
 8   players; 2) advertising the Floss emote to attract additional players,
 9   including Backpack Kid’s fans or those persons familiar with the Floss
10   to play Fortnite and make in-game purchases; 3) using Backpack Kid’s
11   fame to stay relevant to its current players to incentivize those players
12   to continue playing Fortnite; 4) impliedly representing that Backpack
13   Kid consented to Epic’s use of his likeness; 5) intentionally causing the
14   erroneous public association between the Floss and Fortnite; 6) creating
15   the false impression that Backpack Kid endorsed Fortnite; and 7)
16   inducing and/or contributing to the performance and misattribution of
17   the Floss by others.
18              As a result of Defendants’ conduct, Plaintiffs have been
19   damaged by being precluded from receiving his rightful share of the
20   profits from selling or licensing the Floss name and dance.
21              Moreover, Plaintiffs were damaged by Defendants’ conduct
22   as he was prevented from reaping the profits of licensing the Floss name
23   and dance to Defendants for commercial gain.
24              Plaintiffs are entitled to permanent injunctive relief
25   preventing Defendants, and their officers, agents, and employees, and
26   all related persons from further using the Floss name and dance.
27              Plaintiffs are also entitled to recover damages, including any
28   profits obtained by Defendants as a result of the infringements alleged
                                    – 22 –
                                  Complaint
     Case 2:18-cv-10444 Document 1 Filed 12/17/18 Page 24 of 29 Page ID #:24




 1   above, in an amount according to proof to be determined at the time of
 2   trial.
 3                    EIGHTH CAUSE OF ACTION
 4            (Trademark Infringement Under 15 U.S.C. § 1125(a))
 5                Plaintiffs hereby repeat and reallege the allegations set
 6   forth in paragraphs 1 through 107, above, as though fully set forth
 7   herein.
 8                Defendants’ unauthorized use of “Floss” name and dance for
 9   the Floss emote in its violent Fortnite game constitutes infringement in
10   violation of the Lanham Act, 15. U.S.C. § 1125(a), et seq., and has caused
11   substantial and irreparable injury to Plaintiffs’ reputation and goodwill.
12                As a direct and proximate result of Defendants’ trademark
13   infringement, Plaintiffs are entitled to permanent injunctive relief
14   preventing Defendants, and their officers, agents, and employees, and
15   all related persons from further using the Floss name and dance.
16                Plaintiffs are also entitled to recover damages, including any
17   profits obtained by Defendants as a result of the infringements alleged
18   above, in an amount according to proof to be determined at the time of
19   trial.
20                Defendants’ acts have been deliberate, willful, and
21   intentional and purposeful to exploit Backpack Kid’s celebrity and
22   popularity of the Floss name and dance.
23                Defendants threaten to continue to advertise, promote,
24   market, sell and offer for sale the Floss emote using the same name as
25   Plaintiffs’ mark, and unless and restrained and enjoined, will continue
26   to do so to Plaintiffs’ irreparable damage.
27                Defendants’ conduct is causing and, unless enjoined and
28   restrained by this Court, will continue to cause Plaintiffs great and
                                     – 23 –
                                   Complaint
     Case 2:18-cv-10444 Document 1 Filed 12/17/18 Page 25 of 29 Page ID #:25




 1   irreparable injury that cannot be compensated or measured in money.
 2   Plaintiffs thus have no adequate remedy at law and are entitled to
 3   injunctive relief, prohibiting further infringements of Plaintiffs’
 4   trademark.
 5              In addition, Plaintiffs have incurred costs and attorneys’ fees
 6   to bring this action.
 7                       NINTH CAUSE OF ACTION
 8             (Trademark Dilution Under 15 U.S.C. § 1125(c))
 9              Plaintiffs hereby repeat and reallege the allegations set
10   forth in paragraphs 1 through 115, above, as though fully set forth
11   herein.
12              By virtue of the prominent and continuous use of the Floss
13   mark, Plaintiffs’ mark has become distinctive and famous within the
14   meaning of 15 U.S.C. § 1125(c).
15              Defendants’ conduct dilutes the distinctive quality of
16   Plaintiffs’ mark in violation of Section 43(c) of the Lanham Act, 15
17   U.S.C. § 1125(c).
18              Defendants’ conduct and actions have lessened the capacity
19   of Plaintiffs’ mark as Defendants did not credit Backpack Kid nor seek
20   his consent to use the Floss trademark.
21              Defendants’ acts have been deliberate, willful, and
22   intentional and purposeful to exploit Backpack Kid’s celebrity and
23   popularity of the Floss name and dance.
24                Defendants threaten to continue to advertise, promote,
25   market, sell and offer for sale the Floss emote using the same name as
26   Plaintiffs’ mark, and unless and restrained and enjoined, will continue
27   to do so to Plaintiffs’ irreparable damage.
28
                                    – 24 –
                                  Complaint
     Case 2:18-cv-10444 Document 1 Filed 12/17/18 Page 26 of 29 Page ID #:26




 1              Defendants’ conduct is causing and, unless enjoined and
 2   restrained by this Court, will continue to cause Plaintiffs great and
 3   irreparable injury that cannot be compensated or measured in money.
 4   Plaintiffs thus have no adequate remedy at law and are entitled to
 5   injunctive relief, prohibiting further dilution of Plaintiffs’ trademark.
 6              In addition, Plaintiffs have incurred costs and attorneys’ fees
 7   to bring this action.
 8                           PRAYER FOR RELIEF
 9   As to the First Cause of Action:
10         1.   For an order restraining Defendants from using, selling, or
11   displaying Plaintiffs’ copyright in its Fortnite game;
12         2.   For an award of damages according to proof;
13         3.   For punitive and/or exemplary damages;
14         4.   For attorney’s fees and costs;
15   As to the Second Cause of Action:
16         5.   For an order restraining Defendants from using, selling, or
17   displaying Plaintiffs’ copyright in its Fortnite game;
18         6.   For an award of damages according to proof;
19         7.   For punitive and/or exemplary damages;
20         8.   For attorney’s fees and costs;
21   As to the Third Cause of Action:
22         9.   For an order restraining Defendants from using, selling, or
23   displaying Backpack Kid’s likeness in its Fortnite game;
24        10.   For an award of damages according to proof;
25   As to the Fourth Cause of Action:
26        11.   For an order restraining Defendants from using, selling, or
27   displaying Backpack Kid’s likeness in its Fortnite game;
28        12.   For an award of damages according to proof;
                                    – 25 –
                                  Complaint
     Case 2:18-cv-10444 Document 1 Filed 12/17/18 Page 27 of 29 Page ID #:27




 1        13.   For punitive and/or exemplary damages;
 2   As to the Fifth Cause of Action:
 3        14.   For an order restraining Defendants from using, selling, or
 4   displaying Plaintiffs’ copyright and likeness in its Fortnite game;
 5        15.   For an award of damages according to proof;
 6        16.   For punitive and/or exemplary damages;
 7        17.   For attorney’s fees and costs;
 8   As to the Sixth Cause of Action:
 9        18.   For an order restraining Defendants from using, selling, or
10   displaying Plaintiffs’ copyright and likeness in its Fortnite game;
11        19.   For an award of damages according to proof;
12        20.   For punitive and/or exemplary damages; and
13        21.   For attorney’s fees and costs;
14   As to the Seventh Cause of Action:
15        22.   For an order restraining Defendants from using, selling, or
16   displaying Plaintiffs’ trademark in Fortnite;
17        23.   For an award of damages according to proof; and
18   As to the Eighth Cause of Action:
19        24.   For an order restraining Defendants from using, selling, or
20   displaying Plaintiffs’ trademark in Fortnite;
21        25.   For an award of damages according to proof;
22        26.   For punitive and/or exemplary damages;
23        27.   For attorney’s fees and costs;
24   As to the Ninth Cause of Action:
25        28.   For an order restraining Defendants from using, selling, or
26   displaying Plaintiffs’ trademark in Fortnite;
27        29.   For an award of damages according to proof;
28        30.   For punitive and/or exemplary damages;
                                    – 26 –
                                  Complaint
     Case 2:18-cv-10444 Document 1 Filed 12/17/18 Page 28 of 29 Page ID #:28




 1        31.   For attorney’s fees and costs;
 2   As to All Causes of Action:
 3        32.   For costs of suit; and
 4        33.   For such other and further relief as the Court may deem
 5   proper.
 6
     Dated: December 17, 2018            Respectfully Submitted,
 7
 8                                       Pierce Bainbridge Beck Price &
                                         Hecht LLP
 9
10
11                                       By: /s/ Carolynn Kyungwon Beck
                                         Carolynn Kyungwon Beck
12
                                         Attorneys for Plaintiffs
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                    – 27 –
                                  Complaint
     Case 2:18-cv-10444 Document 1 Filed 12/17/18 Page 29 of 29 Page ID #:29




 1                               JURY TRIAL
 2       Plaintiffs request a trial by jury on all issues to which it is entitled
 3   a jury.
 4
 5   Dated: December 17, 2018           Respectfully Submitted,

 6                                      Pierce Bainbridge Beck Price &
 7                                      Hecht LLP
 8                                      By: /s/ Carolynn Kyungwon Beck
 9                                      Carolynn Kyungwon Beck
10                                      Carolynn Kyungwon Beck (SBN
11                                      264703)
                                        cbeck@piercebainbridge.com
12
                                        Daniel Dubin (SBN 313235)
13                                      ddubin@piercebainbridge.com
14                                      600 Wilshire Boulevard, Suite 500
                                        Los Angeles, California 90017-3212
15                                      (213) 337-0065
16
                                        David L. Hecht (NY4695961) (pro
17
                                        hac vice admission pending)
18                                      dhecht@piercebainbridge.com
                                        Maxim Price (NY684858) (pro hac
19
                                        vice admission pending)
20                                      mprice@piercebainbridge.com
21                                      Yi Wen Wu (NY5294475) (pro hac
                                        vice admission pending)
22                                      wwu@piercebainbridge.com
23                                      20 West 23rd Street, Fifth Floor
                                        New York, New York 10010
24
                                        (212) 484-9866
25
26                                      Attorneys for Plaintiffs

27
28
                                    – 28 –
                                  Complaint
